DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiss et al (US 5,635,419, hereinafter Geiss).
With regards to claim 1, Geiss discloses a capacitor (FIGS. 20-29) comprising: 
a conductive substrate (P+ silicon substrate 220/230, note that silicon is at least partially conductive) having a first main surface (top of substrate 220 shown in FIG. 28) and a second main surface (bottom of substrate 220 shown in FIGS. 18 and 28) and provided with a plurality of recesses (trenches 108) on the first main surface, each of the recesses having a bottom between the first main surface and the second main surface (See FIG. 28, where the bottom of the trenches 108 is between a top of the substrate 220 and the bottom of the substrate 220 [first and second main surfaces]) the conductive substrate further provided with a plurality of holes (porous silicon 46) in one or more portions, wherein the one or more portions are each sandwiched between two adjacent ones of the plurality of recesses, (See FIG. 28) and the conductive substrate is provided with the plurality of holes such that a region on a side of the first main surface has a larger porosity than a region on a side of the second main surface; (See FIGS. 18 and 28, where a region of the bottom of the substrate 220 has a larger porosity than a top side of the substrate 220)
a conductive layer (polysilicon layer 280, see FIG. 280) covering the first main surface, side walls and bottom surfaces of the plurality of recesses, and walls of the plurality of holes; (See FIGS. 28-29, where the conductive layer is within the holes and covers the first main surface, side walls and bottom surfaces of the plurality of recesses) and 
a dielectric layer (dielectric 64/86) interposed between the conductive substrate and the conductive layer. (See FIG. 18) 

With regards to claim 2, Geiss discloses the capacitor according to claim 1, wherein each of the one or more portions is provided with the holes only in the region on the first main surface side. (See FIG. 18 and 28, showing the holes only in the region of the main side surface/top of substrate )

With regards to claim 3, Geiss discloses the capacitor according to claim 2, wherein each of the plurality of recesses is a trench. (See FIGS. 15, 18, and 18) 

With regards to claim 4, Geiss discloses the capacitor according to claim 3, further comprising: 
a first electrode (P- region, see FIG. 28) facing the first main surface and electrically connected to the conductive layer; (See FIG. 28) and 
a second electrode (gate electrode 280) provided on the second main surface. (See FIG. 28)

With regards to claim 5, Geiss discloses the capacitor according to claim 4, wherein the conductive substrate is a silicon substrate doped with impurities. (p+ silicon +-74, see Col. 7, ll. 23-40)

With regards to claim 9, Geiss discloses the capacitor according to claim 1, wherein each of the plurality of recesses is a trench. (See Fig 12-13)

With regards to claim 10, Geiss discloses the capacitor according to claim 9, further comprising: 
a first electrode (P- region, see FIG. 28) facing the first main surface and electrically connected to the conductive layer; (See FIG. 28) and 
a second electrode (gate electrode 280) provided on the second main surface. (See FIG. 28)

With regards to claim 11, Geiss discloses the capacitor according to claim 10, wherein each of the plurality of holes is filled with the dielectric layer and the conductive layer. (See FIGS. 12-13, 18, and 28) 

With regards to claim 12, Geiss discloses the capacitor according to claim 1, further comprising: 
a first electrode (P- region, see FIG. 28) facing the first main surface and electrically connected to the conductive layer; (See FIG. 28) and 
a second electrode (gate electrode 280) provided on the second main surface. (See FIG. 28)

With regards to claim 13, Geiss discloses the capacitor according to claim 12, wherein each of the plurality of holes is filled with the dielectric layer and the conductive layer. (See FIGS. 12-13, 18, and 28)

With regards to claim 14, Geiss discloses the capacitor according to claim 1. wherein each of the plurality of holes is filled with the dielectric layer and the conductive layer. (See FIGS. 12-13, 18, and 28)

With regards to claim 15, Geiss discloses the capacitor according to claim 1, wherein the conductive substrate is a silicon substrate doped with impurities. (P+ silicon, see FIG. 18) 

With regards to claim 20, Geiss discloses the capacitor according to claim 1, wherein the conductive layer includes a poly silicon layer doped with impurities. (P+ polysilicon layer 280/320, see FIG. 28)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geiss et al (US 5,635,419, hereinafter Geiss) in view of Oh et al. (US 20130102150 A1, hereinafter Oh).
With regards to claim 6, Geiss discloses the capacitor according to claim 5.
However, while Geiss discloses the dielectric including an oxide (oxide dielectric 112, see Col. 3, ll. ), Geiss does not explicitly teach wherein the dielectric layer includes a silicon oxide layer.
Oh teaches using silicon oxide in a dielectric (isolation layer 23, see paragraph [0061]) 
Therefore, it would have been obvious to one of ordinary skill in the art to use silicon oxide of Oh in the dielectric of Geiss as using silicon oxide is substituting one known element for another to achieve an insulation property in the device.

With regards to claim 7, Geiss in view of Oh teaches the capacitor according to claim 6.
Geiss further teaches wherein the conductive layer includes a polysilicon layer doped with impurities. (P+ conductive polysilicon layer 280/320, see FIG. 28)

With regards to claim 8, Geiss in view of Oh teaches the capacitor according to claim 7.
Geiss further teaches wherein each of the plurality of holes is filled with the dielectric layer and the conductive layer. (See Fig 13)

With regards to claim 16, Geiss discloses the capacitor according to claim 15.
However, while Geiss discloses the dielectric including an oxide (oxide dielectric 112, see Col. 3, ll. ), Geiss does not explicitly teach wherein the dielectric layer includes a silicon oxide layer.
Oh teaches using silicon oxide in a dielectric (isolation layer 23, see paragraph [0061]) 
Therefore, it would have been obvious to one of ordinary skill in the art to use silicon oxide of Oh in the dielectric of Geiss as using silicon oxide is substituting one known element for another to achieve an insulation property in the device.

With regards to claim 17, Geiss in view of Oh teaches the capacitor according to claim 16.
Geiss further teaches wherein the conductive layer includes a polysilicon layer doped with impurities. (P+ polysilicon layer 280/320, see FIG. 28)

With regards to claim 18, Geiss discloses the capacitor according to claim 1.
However, while Geiss discloses the dielectric including an oxide (oxide dielectric 112, see Col. 3, ll. ), Geiss does not explicitly teach wherein the dielectric layer includes a silicon oxide layer.
Oh teaches using silicon oxide in a dielectric (isolation layer 23, see paragraph [0061]) 
Therefore, it would have been obvious to one of ordinary skill in the art to use silicon oxide of Oh in the dielectric of Geiss as using silicon oxide is substituting one known element for another to achieve an insulation property in the device.

With regards to claim 19, Geiss in view of Oh teaches the capacitor according to claim 18.
Geiss further teaches wherein the conductive layer includes a polysilicon layer doped with impurities. (P+ polysilicon layer 280/320, see FIG. 28)

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Examiner notes that, based on the amendment to claim 1, the Geiss reference has been interpreted such that the bottom of the substrate 220 shown in FIGS. 18 and 28 is the second main surface.  With this interpretation, all of the claim limitations of at least claim 1 are anticipated.  Therefore, claim 1 is properly rejected under 35 USC 102 over Geiss, and claims 2-20 are properly rejected for at least their dependencies and the reasons cited above,



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812